                                                                      JS-6




                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA
                        WESTERN DIVISION



RICHARD McINTEE,                      No. CV 21-02721-ODW (DFM)

        Petitioner,                   JUDGMENT

           v.

GLEN E. PRATT,

        Respondent.



    Pursuant to the Order Summarily Dismissing Petition,
    IT IS ADJUDGED that that this action is dismissed with prejudice.


Date: June 29, 2021                                                   ___
                                       OTIS D. WRIGHT II
                                       United States District Judge
